Exhibit 10.3

 

EMPLOYMENT AGREEMENT

AGREEMENT, entered into on March 5, 2020, effective on April 28, 2020, by and
between Saia, Inc., a Delaware corporation (“Saia”) and Frederick J. Holzgrefe,
III (the “Executive”).

WITNESSETH

WHEREAS, the Executive is employed by Saia as its President and Chief Operating
Officer;

WHEREAS, the Board of Directors of Saia has approved the employment of the
Executive on the terms and conditions set forth in this Agreement; and

WHEREAS, the Executive is willing, for the consideration provided, to enter into
employment with Saia on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:

1.Employment. Saia hereby agrees to employ the Executive, and the Executive
hereby accepts such employment, upon the terms and conditions set forth in this
Agreement.

2.Term. The term of this Agreement (the “Term”) shall commence on the date
hereof (the “Effective Date”) and end on the date of termination of the
Executive’s employment determined pursuant to Section 5, 6 or 7, whichever shall
be applicable.

3.Position and Duties. The Executive shall serve as President and Chief
Executive Officer of Saia, and shall have such responsibilities and authority as
commensurate with such offices and as may from time to time be prescribed by or
pursuant to Saia’s bylaws. The Executive shall devote substantially all of his
working time and efforts to the business and affairs of Saia.

4.Compensation. During the period of the Executive’s employment, Saia shall
provide the Executive with the following compensation and other benefits:

(a)Base Salary. Saia shall pay to the Executive base salary at the rate of
$723,000 per annum which shall be payable in accordance with the standard
payroll practices of Saia. Such base salary rate shall be reviewed annually in
accordance with Saia’s normal policies; provided, however, that at no time
during the term of this Agreement shall the Executive’s base salary be decreased
from the rate then in effect without the prior consent of the Executive.

(b)Annual Bonus. The Executive shall participate in a bonus program established
and maintained by Saia, which shall be paid by Saia. The criteria for
establishment of the parameters for payments shall be determined annually by the
Compensation Committee of the Board of Directors of Saia.

(c)Long-Term Incentive Awards. The Compensation Committee of the Board of
Directors of Saia shall determine the form and amount of any long-term incentive
awards, if any, to be granted to the Executive and the terms and conditions of
any such awards.

(d)Other Benefits. In addition to the compensation and benefits otherwise
specified in this Agreement, the Executive (and, if provided for under the
applicable plan or program,



--------------------------------------------------------------------------------

 

his spouse) shall be entitled to participate in, and to receive benefits under,
Saia’s employee benefit plans and programs that are or may be available to
senior executives generally and on terms and conditions that are no less
favorable than those generally applicable to other senior executives of Saia.

(e)Expenses. The Executive shall be entitled to prompt reimbursement of all
reasonable expenses incurred by him in performing services hereunder, provided
he properly accounts therefore in accordance with Saia’s policies. Such expenses
shall be reimbursed no later than 2.5 months after the end of the year in which
they were incurred.

(f)Office and Services Furnished. Saia shall furnish the Executive with office
space, secretarial assistance and such other facilities and services as shall be
suitable to the Executive’s position and adequate for the performance of his
duties hereunder.

5.Termination of Employment by Saia.

(a)Cause. Saia may terminate the Executive’s employment for Cause by (i) giving
him written notice of termination at least 30 days before the date of such
termination specifying in reasonable detail the circumstances constituting such
Cause; and (ii) delivering to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board of Directors after reasonable notice to the Executive and an
opportunity for the Executive and his counsel to be heard before the Board of
Directors, finding that the Executive has engaged in the conduct constituting
Cause. For purposes of this Agreement, “Cause” shall mean the Executive’s (1)
conviction of (including plea of guilty or no-contest to) any felony or any
crime involving dishonesty; (2) act of fraud or material dishonesty, in
connection with the Executive’s employment; (3) refusal or intentional failure
to comply with any lawful written directive of Saia’s Board of Directors; (4)
material breach of this Agreement that is not cured (if capable of cure, as
determined by Saia’s Board of Directors in its reasonable judgment) within ten
(10) days after written notice to the Executive identifying the breach; or (5)
material violation of any significant policy of Saia that is not cured (if
capable of cure, as determined by Saia’s Board of Directors in its reasonable
judgment) within ten (10) days after written notice to the Executive identifying
the violation. If Saia terminates the Executive’s employment for Cause, the
Executive shall be entitled to receive (i) his base salary pursuant to Section
4(a) and any other compensation and benefits to the extent actually earned
pursuant to this Agreement or any benefit plan or program of Saia as of the date
of such termination at the normal time for payment of such salary, compensation
or benefits, and (ii) any amounts owing under Section 4(e). Except as provided
in Section 9(b), the Executive shall receive no other compensation or benefits
from Saia or any of its affiliates if Saia terminates his employment for Cause.

(b)Disability. If the Executive incurs a Disability, as defined below, Saia may
terminate the Executive’s employment by giving him written notice of termination
at least 30 days before the date of such termination. For purposes of this
Agreement, the Executive shall be considered to have incurred a “Disability” if
he is unable to engage in any substantial gainful employment by reason of any
materially determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months. The existence of such Disability shall be
evidenced by such medical certification as the Secretary of Saia shall require
and shall be subject to the approval of the Compensation Committee of the Board
of Directors of Saia. In connection therewith, the Executive shall cooperate
fully with any reasonable request by Saia that the Executive provide medical
records

2



--------------------------------------------------------------------------------

 

and/or submit to medical examination by a physician selected by Saia. If Saia
terminates the Executive’s employment because of Disability, (i) the Executive
shall be entitled to receive (A) his base salary pursuant to Section 4(a) and
any other compensation and benefits to the extent actually earned by the
Executive pursuant to this Agreement or any benefit plan or program of Saia as
of the date of such termination of employment at the normal time for payment of
such salary, compensation or benefits and (B) any amounts owing under Section
4(e), and (ii) all outstanding stock options to purchase common stock of Saia
held by the Executive at the time of his termination of employment shall become
immediately exercisable at that time, and the Executive shall have one year from
the date of such termination of employment to exercise any or all of such
outstanding options (but not beyond the term of such option).

(c)Without Cause. Saia may terminate the Executive’s employment at any time and
for any reason other than for Cause or because of Disability (hereinafter, a
termination “Without Cause”) by giving him a written notice of termination to
that effect at least 30 days before the date of termination. If Saia terminates
the Executive’s employment Without Cause, and provided the Executive fully
complies with his obligations under Sections 11 and 12 of this Agreement, then
the Executive shall be entitled to the benefits described in Section 8. The
Executive shall forfeit the benefits described in Section 8 if he violates his
obligations under Sections 11 or 12 of this Agreement.

6.Termination of Employment by the Executive.

(a)Good Reason. The Executive may terminate his employment for Good Reason by
giving Saia a written notice of termination at least 30 days before the date of
such termination specifying in reasonable detail the circumstances constituting
such Good Reason. For purposes of this Agreement, “Good Reason” shall mean
either of the following events without the Executive’s consent: (i) the failure
of Saia in any material way either to pay or provide to the Executive the
compensation and benefits that he is entitled to receive pursuant to this
Agreement by the later of (A) 60 days after the applicable due date or (B) 30
days after the Executive’s written demand for payment, or (ii) the assignment to
the Executive of duties that are materially inconsistent with those of a
President and Chief Executive Officer that results in a diminution in the
Executive’s normal duties, responsibilities and authority as described in
Section 3; provided, however, that Good Reason for termination shall not exist
unless: (x) the Executive provides written notice to Saia within 30 days after
the first occurrence of the event alleged to constitute Good Reason, which
notice describes the event and identifies it as “Good Reason” for termination;
(y) Saia fails to cure such event within 30 days after its receipt of such
notice; and (z) the Executive terminates his employment within 30 days after the
expiration of such cure period. If the Executive terminates his employment for
Good Reason, and provided that Executive fully complies with his obligations
under Sections 11 and 12 of this Agreement, then Executive shall be entitled to
the benefits described in Section 8. Executive shall forfeit the benefits
described in Section 8 in the event he violates his obligations under Sections
11 or 12 of this Agreement.

(b)Other. The Executive may terminate his employment at any time and for any
reason, other than for Good Reason pursuant to subsection (a) above, by giving
Saia a written notice of termination to that effect at least 30 days before the
date of termination. If the Executive terminates his employment other than for
Good Reason, (i) the Executive shall be entitled to receive (A) his base salary
pursuant to Section 4(a) and any other compensation and benefits to the extent
actually earned by the Executive pursuant to this Agreement or any benefit plan
or program of Saia as of the date of such termination at the normal time for
payment of such salary, compensation or benefits, and (B)

3



--------------------------------------------------------------------------------

 

any amounts owing under Section 4(e). Except as provided in Section 9(b), the
Executive shall receive no other compensation or benefits from Saia or any of
its affiliates if he terminates his employment other than for Good Reason.

7.Termination of Employment by Death. In the event of the death of the Executive
during the course of his employment hereunder, (i) the Executive’s estate shall
be entitled to receive his base salary pursuant to Section 4(a) and any other
compensation and benefits to the extent actually earned by the Executive
pursuant to this Agreement or any other benefit plan or program of Saia as of
the date of such termination at the normal time for payment of such salary,
compensation or benefits, and (ii) all outstanding stock options to purchase
common stock of Saia held by the Executive at the time of his death shall become
immediately exercisable upon his death, and the Executive’s spouse or, if
predeceased, the Executive’s estate, shall have one year from the date of his
death to exercise any or all of such outstanding options (but not beyond the
term of such option).

8.Benefits Upon Termination Without Cause or Good Reason. If the Executive’s
employment with Saia is terminated by Saia Without Cause pursuant to Section
5(c) or by the Executive for Good Reason pursuant to Section 6(a), the Executive
shall be entitled to the following, provided that Executive fully complies with
his obligations under Sections 11 and 12 and this Section 8:

(a)Saia shall pay to the Executive his base salary pursuant to Section 4(a) and,
subject to the further provisions of this Section 8, any other compensation and
benefits to the extent actually earned by the Executive under this Agreement or
any benefit plan or program of Saia as of the date of such termination at the
normal time for payment of such salary, compensation or benefits.

(b)Saia shall pay the Executive any amounts owing under Section 4(e) in
accordance with the terms thereof.

(c)Subject to the Release Condition (defined below), Saia shall pay to the
Executive as a severance benefit an amount equal to two times his annual rate of
base salary immediately preceding his termination of employment, paid in a lump
sum on the first day of the seventh month immediately following the Executive’s
last day of employment (the “First Payment Date”).

(d)Subject to the Release Condition, Saia shall pay to the Executive a pro-rated
target bonus based on the actual portion of the fiscal year elapsed prior to the
termination of Executive’s employment under Saia’s annual incentive plan for the
fiscal year in which his termination of employment occurs as if the target had
been exactly met. Such payment shall be made in a lump sum on the First Payment
Date, and the Executive shall have no right to any further bonuses under said
program.

(e)The Executive shall become eligible for payment of the retirement benefits
pursuant to Saia’s nonqualified defined contribution plans, if any. Payment of
benefits under such plans shall be made at the time and in the manner determined
under the applicable plan.

(f)Subject to the Release Condition, during the period of 24 months beginning on
the date of the Executive’s termination of employment, the Executive (and, if
applicable under the applicable program, his spouse) shall remain covered by the
employee benefit plans and programs that

4



--------------------------------------------------------------------------------

 

covered him immediately prior to his termination of employment as if he had
remained in employment for such period; provided, however, that there shall be
excluded for this purpose (i) any plan or program providing payment for time not
worked (including without limitation holiday, vacation, and long- and short-term
disability), (ii) any perquisite program, and (iii) except as provided in
paragraph 8(g) hereof any equity based or executive compensation plan.  In the
event that the Executive’s participation in any such employee benefit plan or
program is barred (other than as provided herein), Saia shall arrange to provide
the Executive with substantially similar benefits. Any medical insurance
coverage for such two-year period pursuant to this subsection (f) shall become
secondary upon the earlier of (i) the date on which the Executive begins to be
covered by comparable medical coverage provided by a new employer, or (ii) the
earliest date upon which the Executive becomes eligible for Medicare or a
comparable Government insurance program.  Notwithstanding the preceding, to the
extent required to comply with Section 409A of the Code, (i) coverage under such
employee benefit plans and programs or substantially similar benefits shall be
provided at the Executive’s after-tax expense for the six month period following
the date of the Executive’s termination of employment, and (ii) in the event
that any such employee benefit plans or programs constitute a reimbursement or
in-kind benefit plan within the meaning of Section 409A of the Code (including,
but not limited to, medical coverage that is provided under a self-insured
medical expense reimbursement plan maintained by Saia, as defined in Section
105(h) of the Code), (a) the amount of expenses eligible for reimbursement or to
be provided as an in-kind benefit hereunder during a calendar year may not
affect the expenses eligible for reimbursement or to be provided as an in-kind
benefit in any other calendar year (subject, in the case of a self-insured
medical expense reimbursement plan, to any applicable limit on the amount of
medical expenses that may be reimbursed over some or all of the period
hereunder), (b) the reimbursement of eligible expenses shall be made on or
before the last day of the calendar year following the calendar year in which
the expenses were incurred, and (c) the right to reimbursement or in-kind
benefits hereunder shall not be subject to liquidation or exchange for another
benefit. The value of the coverage or substantially similar benefits, determined
as of the Executive’s termination date, during said six month period and any
interest thereon, as described below, shall be paid on the date six months
following the date of the Executive’s termination of employment. Interest on the
cost of such coverage or substantially similar benefits shall accrue during the
six month period at a reasonable rate to be determined by Saia.

(g)Subject to the Release Condition, all outstanding stock options to purchase
common stock of Saia held by the Executive at the time of termination of his
employment shall become fully exercisable upon such termination of employment
and the Executive shall have two years from the date of such termination of
employment to exercise any or all of such outstanding options (but not beyond
the term of such option).

(h)Subject to the Release Condition, shares of restricted stock held by
Executive for at least one year at the time of termination of his employment
shall become vested and nonforfeitable upon such termination of employment as
follows: (i) any shares of restricted stock held for one year or more but less
than two years shall become vested and nonforfeitable as to one-third of such
shares and all shares of unvested restricted stock shall thereupon automatically
and without further action be cancelled and forfeited for no consideration; (ii)
any shares of restricted stock held for two years or more but less than three
years shall become vested and nonforfeitable as to two-third of such shares and
all shares of unvested restricted stock shall thereupon automatically and
without further action be cancelled and forfeited for no consideration; and
(iii) any shares of restricted stock held for three or more years shall become
fully vested and nonforfeitable.

5



--------------------------------------------------------------------------------

 

(i)All payments and benefits set forth in this Section 8 are conditioned upon
the Executive’s compliance with his obligations under Sections 11 and 12 and
under this Section 8. In the event the Executive breaches any provision of
Section 11 or 12, he shall forfeit all payments and benefits set forth in this
Section 8 and shall forfeit all unexercised stock options (vested and unvested).

(j)Notwithstanding any other provision of this Agreement, all payments and
benefits described in subsections (c), (d), (f), (g) and (h) of this Section 8
are subject to the condition that the Executive executes a release of claims in
a form reasonably acceptable to Saia, releasing all claims against Saia and
related individuals and entities except for those claims expressly excepted
therein, which release of claims becomes fully effective within 60 days after
the Executive’s last day of employment (the “Release Condition”).

9.Employment During Notice Period; Entitlement To Other Benefits.

(a)During all or any part of any period of notice of termination of employment
described in Sections 5(b), 5(c), or 6(b), Saia may relieve the Executive of all
or any part of his duties and responsibilities and/or may require the Executive
to refrain from entering onto Saia property, and such actions, alone or in
combination, shall not constitute Good Reason for termination.

(b)Except as provided in this Agreement, this Agreement shall not be construed
as limiting in any way any rights to benefits that the Executive may have
pursuant to any other plan or program of Saia.

10.Termination or Resignation Following a Change of Control. In the event that
the Executive suffers a “Termination” of employment within two years after a
“Change of Control” of Saia under the circumstances described and the
definitions set forth in paragraphs 3 and 1 (e) of the Executive Severance
Agreement entered into between Executive and Saia as of the date hereof (the
“Executive Severance Agreement”), the provisions of which are hereby
incorporated by reference, the Executive shall be entitled to the greater of
each benefit described in Section 8 or each benefit provided for under the
Executive Severance Agreement.

11.Non-Competition and Non-Solicitation. The Executive acknowledges that in the
course of his employment with Saia he has become, and in the course of his
employment with Saia he will continue to become, familiar with Saia’s trade
secrets and those of Saia’s affiliates and its customers and suppliers.
Executive further acknowledges that his services are of special, unique and
extraordinary value to Saia. Therefore, the Executive agrees that, during the
Restricted Period (as defined below), he shall not, either directly or
indirectly, for himself or on behalf of or in conjunction with any other person,
company, partnership, corporation, business, group, or other entity (each, a
“Person”):

(a)perform (as an officer, director, owner, partner, member, joint venturer, or
in a managerial capacity (whether as an employee, independent contractor, or
consultant)), within the Territory, any executive, managerial, sales, business
planning, financial planning, or marketing services that are the same or
substantially similar to the services that he performed for Saia at any time
during the last twelve (12) months of his employment for any business engaged in
the Restricted Business (as defined below);

(b)directly or indirectly solicit, call upon, divert, or take away, or attempt
to solicit, call upon, divert, or take away, for the purpose of competing with
Saia in the Restricted Business, any

6



--------------------------------------------------------------------------------

 

customer, supplier, or trading partner of Saia with or as to whom Executive had
any business-related contact or acquired or had access to any Confidential
Information or Trade Secrets of Saia at any time during the last twelve (12)
months of his employment;

(c)directly or indirectly solicit or attempt to solicit any employees, agents,
or independent contractors of Saia with whom Executive had any business-related
contact within the last twelve (12) months of his employment with Saia, without
the prior written consent of Saia, in order to induce them to terminate their
employment or to terminate or limit their agency or independent contractor
agreement or relationship with Saia or an affiliate of Saia.

(d)For purposes of Sections 11 and 12 of this Agreement:

(i)References to the “Territory” shall mean the entire United States of America,
which Executive acknowledges and agrees is the territory in which Saia operates
its business. Executive further acknowledges and agrees that he performs
services for Saia, and calls on Saia’s customers, throughout the entire
Territory.

(ii)References to the “Restricted Business” shall mean the provision of
regional, interregional and/or national less-than-truckload services. Executive
acknowledges that Saia’s business may change over time and agrees that he will
not unreasonably withhold consent to the modification of this definition
resulting from such change.

(iii)References to the “Restricted Period” shall mean the period of time
Executive is employed by Saia and a period of two years after the date the
Executive ceases to be employed by Saia.

(iv)Executive agrees to confer in good faith annually with Saia regarding the
definitions contained within this Section and agrees that he shall not be
entitled to any annual increases in pay or benefits until such good faith
conference has concluded and, when appropriate, written modifications are made
to the definitions.

(v)The term “Saia” means each of Saia, Inc. and any direct of indirect, wholly
or partially owned, subsidiary of Saia, Inc., whether now owned or hereafter
acquired.

(e)The covenants in this Section 11 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. If any provision of this Section 11 relating to the time period,
scope, or geographic areas of the restrictive covenants shall be declared by a
court of competent jurisdiction to exceed the maximum time period, scope, or
geographic area, as applicable, that such court deems reasonable and
enforceable, then this Agreement shall automatically be considered to have been
amended and revised to reflect such determination.

(f)All of the covenants in this Section 11 shall be construed as an agreement
independent of any other provisions in this Agreement, and the existence of any
claim or cause of action Executive may have against Saia, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Saia of such covenants.

7



--------------------------------------------------------------------------------

 

(g)Executive has carefully read and considered the provisions of this Section 11
and, having done so, agrees that the restrictive covenants in this Section 11
impose a fair and reasonable restraint on Executive and are reasonably required
to protect the interests of Saia and its officers, directors, employees, and
stockholders.

12.Trade Secrets and Confidential Information. “Confidential Information” means
any data or information (other than Trade Secrets) that is valuable to Saia (or,
if owned by someone else, is valuable to that third party) and not generally
known to the public or to competitors in the industry, including, but not
limited to, any non-public information (regardless of whether in writing or
retained as personal knowledge) pertaining to research and development; product
costs and processes; stockholder information; pricing costs, or profit factors;
quality programs; annual budget and long-range business plans; marketing plans
and methods; contracts and bids; and personnel. Confidential Information does
not include any information that Executive knew or obtained prior to his
employment with Saia or that has become generally available to the public by the
act of one who has the right to disclose such information without violating any
right of the person or entity to which such information pertains. “Trade Secret”
means trade secret as defined by applicable state law. In the absence of such a
definition, Trade Secret means information including, but not limited to, any
technical or nontechnical data, formula, pattern, compilation, program, device,
method, technique, drawing, process, financial data, financial plan, product
plan, list of actual or potential customers or suppliers or other information
similar to any of the foregoing, which (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can derive economic value
from its disclosure or use and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

(a)The Executive acknowledges that in the course of his employment with Saia  he
has become or will become familiar with Trade Secrets and Confidential
Information of Saia, and its respective customers and suppliers. Accordingly, he
is willing to enter into the covenants contained in Sections 11 and 12 of this
Agreement in order to provide Saia with what he considers to be reasonable
protection for its interests.

(b)Executive hereby agrees that, during the Restricted Period, he will hold in
confidence all Confidential Information that came into his knowledge during his
employment with Saia and will not disclose, publish, or make use of such
Confidential Information without the prior written consent of Saia. In the event
that the Executive is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any Confidential
Information or Trade Secrets, the Executive shall notify Saia promptly of the
request or requirement so that Saia may seek an appropriate protective order or
waive compliance with the provisions of this Section 12. If, in the absence of a
protective order or the receipt of a waiver hereunder, the Executive is, on the
advice of counsel, compelled to disclose any Confidential Information or Trade
Secrets to any tribunal or else stand liable for contempt, the Executive may
disclose the Confidential Information or Trade Secrets to the tribunal;
provided, however, that the Executive shall first use his best efforts to
obtain, at the request of and at the cost of Saia, an order or other assurance
that confidential treatment shall be accorded to such portion of the
Confidential Information or Trade Secrets required to be disclosed as Saia shall
designate. This Section 12 shall not prevent Executive from using any of the
Confidential Information or Trade Secrets in connection with his employment with
Saia. Executive further agrees to deliver promptly to Saia, at the request and
option of Saia, all tangible embodiments (and all copies) of the Confidential
Information and Trade Secrets which are in his possession or under his control.

8



--------------------------------------------------------------------------------

 

(c)Executive hereby agrees to hold in confidence all Trade Secrets that came
into his knowledge during his employment by Saia and shall not disclose,
publish, or make use of at any time after the date hereof such Trade Secrets
without the prior written consent of Saia for as long as the information remains
a Trade Secret.

(d)The parties agree that the restrictions stated in this Section 12 are in
addition to and not in lieu of protections afforded to trade secrets and
confidential information under applicable state law. Nothing in this Agreement
is intended to or shall be interpreted as diminishing or otherwise limiting
Saia’s rights under applicable state law to protect its trade secrets and
confidential information.

(e)Notwithstanding the foregoing, 18 U.S.C. §1833(b) provides, in part: “(1) An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal..... (2) An individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.” Nothing in this Agreement, any other agreement
executed by the Executive, or any policy of Saia is intended to conflict with
this statutory protection.

13.Use of Information of Prior Employers. During the term of this Agreement, the
Executive will not improperly use or disclose any Confidential Information or
Trade Secrets, if any, of any former employers or any other person to whom the
Executive has an obligation of confidentiality, and will not bring onto the
premises of Saia or any of its affiliates any unpublished documents or any
property belonging to any former employer or any other person to whom the
Executive has an obligation of confidentiality unless consented to in writing by
the former employer or person.

14.Remedy for Breach. The Executive acknowledges and agrees that in the event of
a breach by the Executive of any of the provisions of Sections 11, 12 or 13
monetary damages shall not constitute a sufficient remedy. Consequently, in the
event of any such breach, Saia and/or its respective successors or assigns may,
in addition to all other rights and remedies existing in their favor, apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof, in each case without the requirement of posting a bond
or proving actual damages.

15.Enforcement. If the final judgment of a court of competent jurisdiction
declares that any term or provision of Sections 11, 12, 13 or 14 is invalid or
unenforceable, each of the Executive and Saia agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
the terms provided herein shall be enforceable as so modified.

16.Acknowledgment. The Executive acknowledges and agrees that (i) the
restrictions contained in Sections 11, 12, 13, 14 or 15 are reasonable in all
respects (including, without limitation,

9



--------------------------------------------------------------------------------

 

with respect to subject matter, time period and geographical area) and are
necessary to protect Saia’s interest in, and value of, its business (including,
without limitation, the goodwill inherent therein) and (ii) Executive is
responsible for the creation of such value.

17.Arbitration.

(a)Arbitration of Disputes.  Except for an action for specific performance or
injunctive relief as contemplated by Section 14 and except for a claim asserted
with respect to an employee benefit plan governed by the Employee Retirement
Income Security Act of 1974, any dispute between the parties hereto arising out
of, in connection with, or relating to this Agreement, the breach thereof, or
Executive’s employment or termination of employment with Saia shall be settled
by binding arbitration in Atlanta, Georgia, in accordance with the rules then in
effect of the American Arbitration Association (“AAA”). Arbitration shall be the
exclusive remedy for any such dispute except only as to failure to abide by an
arbitration award rendered hereunder. Regardless of whether or not both parties
hereto participate in the arbitration proceeding, any arbitration award rendered
hereunder shall be final and binding on each party hereto and judgment upon the
award rendered may be entered in any court having jurisdiction thereof. The
party seeking arbitration shall notify the other party in writing and request
the AAA to submit a list of 5 or 7 potential arbitrators. In the event the
parties do not agree upon an arbitrator, each party shall, in turn, strike one
arbitrator from the list, Saia having the first strike, until only one
arbitrator remains, who shall arbitrate the dispute. The parties shall have the
opportunity to conduct reasonable discovery as determined by the arbitrator, and
the arbitration hearing shall be conducted within 30 to 60 days of the selection
of an arbitrator or at the earliest date thereafter that the arbitrator is
available or as otherwise set by the arbitrator.

(b)Indemnification. If arbitration occurs as provided for herein and the
Executive is awarded more than Saia has asserted is due him or otherwise
substantially prevails therein, Saia shall reimburse the Executive for his
reasonable attorneys’ fees, costs and disbursements incurred in such arbitration
and hereby agrees to pay interest on any money award obtained by the Executive
from the date payment should have been made until the date payment is made,
calculated at the prime interest rate of Bank of America, N.A., Atlanta, Georgia
in effect from time to time from the date that payment(s) to him should have
been made under this Agreement. If the Executive enforces the arbitration award
in court, Saia shall reimburse the Executive for his reasonable attorneys’ fees,
costs and disbursements incurred in such enforcement.

18.Indemnification under Charter and Bylaws. Saia shall provide the Executive
with rights to indemnification by Saia that are no less favorable to the
Executive than those set forth in Saia’s governing documents as in effect as of
the Effective Date.

19.Successors. This Agreement shall be binding upon and inure to the benefit of
the Executive and his estate and Saia and any successor or assign of Saia, but
neither this Agreement nor any rights arising hereunder may be assigned or
pledged by the Executive.

20.Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10



--------------------------------------------------------------------------------

 

21.409A Compliance. This Agreement is intended to be compliant with Section 409A
of the Code. Any provision that would cause the Agreement to violate Section
409A of the Code shall be ineffective. Notwithstanding the preceding, Executive
is advised to consult his personal tax counsel to determine the tax consequences
of any payments hereunder and Executive shall be liable for any taxes, penalties
and/or interest assessed with respect to any payments hereunder.

22.Survival. The parties agree that the obligations contained in this Agreement
which by their terms survive the expiration, termination or cancellation of this
Agreement shall survive any expiration, termination or cancellation of this
Agreement and continue to be enforceable.

23.Notices. All notices required or permitted to be given under this Agreement
shall be given in writing and shall be deemed sufficiently given if delivered by
hand or mailed by registered mail, return receipt requested, to his residence in
the case of the Executive and to its principal executive offices in the case of
Saia. Either party may by giving written notice to the other party in accordance
with this Section 23 change the address at which it is to receive notices
hereunder.

24.Controlling Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Delaware, not including
the choice-of-law rules thereof.

25.Changes to Agreement. This Agreement may not be changed orally but only in a
writing, signed by the party against whom enforcement is sought.

26.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all of which
together shall constitute one and the same instrument.

27.Termination of Severance Agreement. This Agreement terminates the Severance
Agreement, dated February 3, 2015, between the Company and Executive, as of
April 28, 2020.

28.Clawback. The Executive acknowledges and agrees that any incentive
compensation awarded to Executive, whether under this Agreement or other
agreements, plans or programs, is subject to the terms of the Saia, Inc.
Executive Incentive Compensation Recovery Policy adopted by the Board of
Directors of Saia on December 7, 2018, a copy of which was provided to the
Executive contemporaneously with this Agreement, and is subject to any
additional obligations as may be required by law, including without limitation,
Section 304 of the Sarbanes-Oxley Act of 2002.  The Executive further
acknowledges and agrees that the Board may amend or modify such compensation
recovery policy at any time or may adopt a new policy replacing or supplementing
such policy and that any such policy or policies shall be binding on the
Executive.

[Remainder of page intentionally left blank.]




11



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

EXECUTIVE:

 

 

 

/s/ Frederick J. Holzgrefe

Frederick J. Holzgrefe III

SAIA, INC.

 

 

 

By: /s/ Richard D. O’Dell

Richard D. O’Dell

Chief Executive Officer

 

 

 

12

